                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                           5:16-CR-00048-KDB-DSC-2
 USA                                        )
                                            )
    v.                                      )               ORDER
                                            )
 HANNA LEE RAYMER                           )
                                            )

         THIS MATTER is before the Court upon motion of the Defendant pro se for

compassionate release and home confinement based on the COVID-19 pandemic

under 18 U.S.C. § 3582(c)(1)(A), the First Step Act of 2018 and the Coronavirus Aid,

Relief, and Economic Security (CARES) Act of 2020. (Doc. No. 158). She contends

that she is at a heightened risk for death due to COVID-19. Her conclusory and

unsupported motion will be denied without prejudice.

         Section 603(b) of the First Step Act amended § 3582(c)(1)(A), which

previously only allowed a court to reduce a term of imprisonment on motion of the

Director of Prisons (BOP). Now a court may entertain a motion filed by a

defendant: (1) after full exhaustion of all administrative rights to appeal a failure of

the BOP to bring a motion on his behalf; or (2) after lapse of 30 days from the

receipt of such a request by the warden of his facility, whichever is less.

         Here, Defendant claims she requested compassionate release from the

warden but attaches no such request. Thus, the Court is unable to verify whether

or not the warden has denied the request or whether 30 days have passed since the

warden received the request. The motion fails to show that the Defendant has fully




     Case 5:16-cr-00048-KDB-DSC Document 159 Filed 09/15/20 Page 1 of 3
exhausted her administrative rights to appeal a failure of the BOP to bring a

motion on her behalf or that 30 days have elapsed from the warden’s receipt of a

request. Therefore, this Court will not consider the merits of her claim. United

States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020) (denying motion for compassionate

release based on COVID-19 where defendant did not seek relief from BOP).

      In response to the COVID-19 pandemic, the President signed the CARES Act

into law on March 27, 2020. Pub. L. 116-136, 134 Stat 281, 516. Section 12003(b)(2)

of the Act gives the Director of the BOP authority to lengthen the maximum

amount of time a prisoner may be placed in home confinement under 18 U.S.C. §

3624(c)(2) during the covered emergency period, if the Attorney General finds that

emergency conditions will materially affect the functioning of the BOP. On April 3,

2020, the Attorney General issued a memorandum to the Director of the BOP

making that finding and directing the immediate processing of suitable candidates

for home confinement. However, nothing in the CARES Act gives the Court a role

in determining those candidates. See United States v. Caudle, 740 F. App’x 364, 365

(4th Cir. 2018) (district court lacks authority to govern designation of prisoners

under § 3624(c)(2)).

      IT IS, THEREFORE, ORDERED, that the Defendant’s pro se motion for

compassionate release and home confinement (Doc. No. 158), is DENIED without

prejudice to a renewed motion properly supported by evidence and after exhaustion

of her administrative remedies.




     Case 5:16-cr-00048-KDB-DSC Document 159 Filed 09/15/20 Page 2 of 3
 SO ORDERED.



                         Signed: September 15, 2020




Case 5:16-cr-00048-KDB-DSC Document 159 Filed 09/15/20 Page 3 of 3
